Citation Nr: 1412389	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-32 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas, denying service connection for bilateral hearing loss and tinnitus.  

This case was previously before the Board in December 2013, at which time an expert medical opinion from the Veterans Health Administration (VHA) was sought.  A VHA opinion was provided in January 2014 and it has been added to the record. 

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the case.  A March 2014 review of such electronic claims files does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The evidence on file is at least in relative equipoise as concerns the issue of whether it is at least as likely as not that the Veteran's currently manifested bilateral hearing loss was caused by acoustic trauma sustained during active service.

2.  The evidence on file is at least in relative equipoise as concerns the issue of whether it is at least as likely as not that the Veteran's currently manifested tinnitus was caused by acoustic trauma sustained during active service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Since the Board is granting the Veteran's service connection claims for bilateral hearing loss and tinnitus, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102. 

Background

A brief summary of the pertinent facts and background reveals that the Veteran served on active duty from June 1969 to June 1971; his military occupational specialty was as a medic.  

The Veteran's service treatment records (STRs) do not reveal any complaint, diagnosis, or treatment for hearing loss or tinnitus, although the induction examination of June 1969 shows some hearing loss of the left ear at 4000 Hertz  (Hz).  Specifically, the June 1969 induction examination shows the following values, in decibels (dB), for each ear: right, 0 dB (500 Hz), 0 dB (1000 Hz), -5 dB (2000 Hz), XX dB (3000Hz), and 20 dB (4000 Hz); and in the left ear: 5 dB (500 Hz), 0 dB (1000 Hz), -5 dB (2000 Hz), XX dB (3000 Hz), and 50 dB (4000 Hz).  

In contrast, the Veteran's March 1971 separation examination reports the following values for each ear: right, -4 (500 Hz), 5 (1000 Hz), 4 (2000 Hz), XX (3000Hz), and 5 (4000 Hz); and in the left ear: 4 (500 Hz), 4 (1000 Hz), 5 (2000 Hz), XX (3000 Hz), and 4 (4000 Hz).  

A September 2007 VA outpatient audiology evaluation noted that the Veteran noticed difficulty hearing after his weapon fired as he was unloading it.  He also reported having constant ringing in both ears.  The VA audiologist found that the Veteran had bilateral hearing loss. 

An April 2009 private audiologist statement reflects that bilateral high frequency hearing loss and bilateral tinnitus were diagnosed; however, it did not provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not the result of exposure to a high noise environment while on active duty. 

Upon VA audio examination of May 2009, bilateral hearing loss and tinnitus were diagnosed.  The examiner noted the following values for each ear: right, 15 dB (500 Hz), 15 dB (1000 Hz), 20 dB (2000 Hz), 70 dB (3000Hz), and 75 dB (4000 Hz); and in the left ear: 10 dB (500 Hz), 10 dB (1000 Hz), 45 dB (2000 Hz), 90 dB (3000 Hz), and 85 dB (4000 Hz).  Speech recognition was 96 percent on the right side and 92 percent on the left side. 

During the VA examination, the Veteran reported a history of "military noise exposure from tanks and gunfire." Furthermore, the Veteran reported a history of occupational noise exposure from working at a steel mill for one year prior to entering the military.  The examination also noted current complaint of constant bilateral tinnitus, which the Veteran reported began In June 1969, following noise exposure from gunfire and tanks. 

The VA audiologist concluded that the Veteran's bilateral hearing loss and tinnitus were "not caused by or a result of acoustic trauma in military."  The opinion indicated that a review of the Veteran's military file was completed.  It was noted that an induction exam dated June 1969 revealed normal hearing acuity in the right ear, and normal hearing acuity in the left ear with exception of a moderate loss at 4khz only, and that a separation exam of March 1971documented normal hearing acuity bilaterally.  The examiner opined that because the Veteran exhibited normal hearing acuity bilaterally at discharge, it was not likely that the current hearing loss was related to his military service.  The examiner also observed that regarding the claim of tinnitus, the military file failed to provide any documentation pertaining to tinnitus and concluded that as a result, insufficient information is available to render the requested opinion on tinnitus without resorting to speculation. 

In December 2013, the Board sought an expert medical opinion from VHA explaining that a more clearly explained analysis as to whether, when resolving all reasonable doubt in favor of the Veteran, it can be determined that the Veteran's in-service noise exposure caused or contributed to his currently diagnosed hearing loss and tinnitus disabilities was required.  The Board sought an opinion addressing the following questions: 1) whether it is at least as likely as not that the Veteran's in-service noise exposure caused or contributed to his currently manifested bilateral hearing loss disability; and, 2) whether it is at least as likely as not that the Veteran's in-service noise exposure caused or contributed to his currently manifested tinnitus disability.

In a VHA opinion provided in January 2014, a VA medical expert determined that it was not as likely (less than 50 percent possibility) that the Veteran's claimed bilateral hearing loss and tinnitus had their onset in or were otherwise etiologically related to the Veteran's period of active service.  The expert explained that the STRS did not document acoustic trauma; there was no evidence of increasing auditory thresholds or tinnitus in the period following service; and that there was no other evidence relating currently manifested hearing loss and tinnitus to active service.  The examiner did note that existing records showed some slight worsening of thresholds over time (2007 to 2009).  It was commented that such delayed worsening of hearing was not uncommon in noise-induced circumstances, but could be present in other possibly co-existing etiologies, such as age-related hearing loss.  

Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He reports noise exposure as a result of operating tanks and personnel carriers, in addition to firing and hearing thousands of rounds during practice.  He also states that when he was target practicing with an M-60, a fire erupted, which overheated his gun and caused it to explode.  The Veteran claims that since that explosion, he has been experiencing bilateral hearing loss and tinnitus.  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including organic diseases of the nervous system - such as hearing loss, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

With respect to the hearing loss claim, the provisions of 38 C.F.R. § 3.385 define disability due to impaired hearing.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Hickson element (1) evidence of currently manifested hearing loss has been presented.  Specifically, upon VA audiological evaluation conducted in May 2009, bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown.  Bilateral tinnitus was also diagnosed at that time.  

With regard to Hickson element (2), the Veteran has reported experiencing acoustic trauma in conjunction with his service in the United States Army.  He is competent to describe noise exposure sustained during service and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The file contains information and opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  However, such evidence also contains incomplete and/or flawed rationale.  For instance, as pointed out by the Board in the December 2013 VHA opinion request, the April 2009 private audiology examination did not provide any opinion with regard to the relationship between the Veteran's hearing loss and tinnitus and military service.  It was further observed that he May 2009 VA audiologist's opinion was inadequate because contrary to the examiner's understanding, entitlement to service connection for hearing loss did not require that hearing loss be shown necessarily in-service pursuant to Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  It was also noted that the VA examiner did not take into consideration the Veteran's statements with regard to in-service exposure and post-service complaints.  

As a result, an expert medical opinion from VHA was sought and provided for the record in January 2014.  The expert, having reviewed the Veteran's medical history and records, essentially opined that it was not as likely (less than 50 percent possibility) that the Veteran's claimed bilateral hearing loss and tinnitus had their onset in or were otherwise etiologically related to the Veteran's period of active service.  However, as part of the rationale supporting that opinion, the expert concluded that STRs did not reveal any indication of acute acoustic trauma in service.  However, as specified by the by Board in the December 2013 VHA opinion request itself, the Veteran's reports of noise exposure during service were deemed credible; and therefore factually accurate, even in the absence of STRs actually documenting acoustic trauma.  Therefore, this was a flawed basis for the negative opinion offered.  

Accordingly, given the deficiencies noted in the aforementioned evidence, to include the expert VHA opinion of January 2014, only very limited probative value can be assigned to this evidence. 

In contrast, the evidentiary record does reveal: (1) evidence of hearing impairment in service; (2) competent and credible lay reports of acoustic trauma sustained during service; (3) competent and credible lay reports of continuity and chronicity of manifestations of hearing impairment and tinnitus since sustaining acoustic trauma in service; and (4) current clinical diagnoses of bilateral hearing loss and tinnitus.  

Given the lay and clinical evidence and opinions already provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence/etiology of bilateral hearing loss and tinnitus.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

With resolution of all reasonable doubt in the Veteran's favor, the service connection claims for bilateral hearing loss and tinnitus are granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


